     Case 1:20-cv-01060-DAD-SKO Document 9 Filed 08/03/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FEDERAL TRADE COMMISSION,                          No. 1:20-cv-01060-DAD-SKO
12                            Plaintiff,
13            v.                                         ORDER SETTING BRIEFING SCHEDULE
                                                         AND HEARING ON PLAINTIFF’S MOTION
14    GOLDEN SUNRISE NUTRACEUTICAL,                      FOR A TEMPORARY RESTRAINING
      INC., et al.,                                      ORDER
15
                              Defendants.                (Doc. No. 3)
16

17

18           On July 31, 2020, plaintiff filed a motion for a temporary restraining order in this action.

19   (Doc. No. 3.) Therein, plaintiff seeks an order restraining defendants from further violations of

20   15 U.S.C. §§ 45(a), 52, as alleged in the complaint; requiring defendants to show cause why this

21   court should not issue a preliminary injunction extending such temporary relief pending a final

22   adjudication on the merits; restraining defendants from destroying or disposing of business

23   records or clinical tests or studies; restraining defendants from releasing consumers’ personal

24   information; requiring defendants to report to plaintiff any new business activity; requiring

25   defendants to provide a copy of the entered temporary restraining order to their employees and

26   affiliates; requiring defendants to suspend the collection of accounts for the products covered by

27   the temporary restraining order; and requiring defendants to submit to expedited discovery by

28   plaintiff. (Id. at 2.)
                                                         1
     Case 1:20-cv-01060-DAD-SKO Document 9 Filed 08/03/20 Page 2 of 3

 1          In a declaration attached to the pending motion, plaintiff’s counsel noted that plaintiff

 2   intended to notify defendants of the filing of its complaint and its motion for a temporary

 3   restraining order in this action by phone and email and serving defendants via Federal Express.

 4   (Doc. No. 3-15 at 2.) Plaintiff’s counsel also stated that he would “file a supplemental Certificate

 5   of Counsel Pursuant to Local Rule 231(c)(5) after completing the steps discussed above.” (Id.)

 6   By minute order, the court indicated it had preliminarily reviewed the pending motion for a TRO

 7   and intended on granting the motion, unless defendants filed an opposition and/or requested a

 8   hearing by 2:00 p.m. PST on August 3, 2020. (Doc. No. 7.) The court directed plaintiff to serve

 9   that minute order on defendants and to thereafter file documentation with the court outlining the

10   steps it has taken to effectuate such service. (Id.)

11          On August 1, 2020, plaintiff filed a supplemental certificate of counsel explaining that it

12   had yet to receive confirmation that service has been effectuated, and attempts to follow up with

13   the server by phone and email had been unsuccessful. (Doc. No. 8 at ¶ 6.) Additionally,

14   plaintiff’s counsel declared that he spoke with defendant Meis on the telephone, and defendant

15   Meis provided contact information for an attorney he had retained. (Id.) However, when

16   plaintiff’s counsel contacted the attorney, that attorney stated that he would not be representing

17   defendant Meis in this action and would be referring this matter to another lawyer. (Id.)

18   Plaintiff’s counsel requested the attorney to forward the filings accordingly. (Id.)

19          Plaintiff’s counsel states that while he could not reach any of the other defendants by

20   phone or leave voicemails, plaintiff’s counsel did send the complaint and motion by email to all
21   defendants. (Id. at ¶ 12.) Additionally, plaintiff’s counsel provided a copy of the minute order

22   (Doc. No. 7) to the process server and requested that they either include it with the documents if

23   they were still attempting to serve defendants or re-serve defendants with the minute order. (Doc.

24   No. 8 at ¶ 9.) Plaintiff’s counsel also sent a second email to all defendants, which included a

25   copy of the court’s minute order. (Id. at ¶ 10.) Plaintiff has not received any replies, but

26   plaintiff’s counsel declares that he used read receipts and received an alert that his second email
27   with the minute order attached was opened by defendant Huu Tieu. (Id. at ¶ 12.) Plaintiff’s

28   counsel notes that because defendant Tieu is an officer of both defendants Golden Sunrise
                                                            2
     Case 1:20-cv-01060-DAD-SKO Document 9 Filed 08/03/20 Page 3 of 3

 1   Pharmaceutical, Inc. and Golden Sunrise Nutraceutical, Inc., notice has effectively been

 2   effectuated for the two corporate defendants. (Id.)

 3          On August 3, 2020, attorney Kevin Rooney contacted the court by email to notify the

 4   court that he would not be representing defendant Meis in this civil action, but that defendant

 5   Meis intended to request a hearing on plaintiff’s motion for a TRO and will be obtaining counsel.

 6          Accordingly, defendants will be provided with an opportunity to file a response to

 7   plaintiff’s motion for a temporary restraining order by 12:00 p.m. PST on August 4, 2020. A

 8   hearing on plaintiff’s motion will be held on August 5, 2020 at 10:00 a.m. PST before District

 9   Judge Dale A. Drozd. The parties must appear by video or telephonically. The undersigned’s

10   Courtroom Deputy Jami Thorp (jthorp@caed.uscourts.gov) will email the parties with dial-in or

11   log-in information before the hearing. The Clerk of the Court is directed to serve a copy of this

12   order on attorney Kevin Rooney for defendant Stephen Meis and attorney Rooney is requested to

13   forward this order to the appropriate counsel representing defendant Meis in this action if

14   possible. The court will also attempt to contact attorney Edgar Sevilla—who has been retained

15   by defendant Tieu in another action pending before this court, see United States v. Tieu, 1:20-cr-

16   00109-DAD-BAM—on August 3, 2020 to forward this order to defendant Tieu so that he is

17   provided the opportunity to file an opposition to the pending motion for a TRO prior to the

18   hearing.

19   IT IS SO ORDERED.
20
        Dated:     August 3, 2020
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       3
